          Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 1 of 16

 Brett Jones
'EEON FOUNDATION
 304 S Jones Blvd. Ste 1967
 Las Vegas, Nevada 89 I 07

                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFOri

                                  MEMORANDUM OF LAW


EEON FOUNDATION, ET AL,
     v.
                                                    �vTfActton: ---------
GOOGLE, INC.,
YOUTUBE, INC.,
ALPHABET, INC., ET AL.,                                                     RESPONDENT(S)


        This memorandum is submitted on behalf ofPetitioner Brett Jones on behalf of the

EEON FOUNDATION in support of this motion, pursuant to 9 U.S.C. § 9 to confirm an

arbitration award. This motion should be granted and the award confirmed into a judgment

because the arbitration was in all respects proper and the award is final and legally binding upon

all parties.

                               STATEMENT OF FACTS

         On or about January 26, 2019; Petitioner and Respondent(s) entered into an agreement

which provided that the parties would settle any dispute arising out of the agreement by

arbitration according to Timothy Simpson, Arbitrator.

                               PROCEDURAL BACKGROUND

         Petitioner filed an arbitration claim with SITCOMM Arbitration Association claiming

$ 450,000.00 in damages due to Petitioner from each Respondent. On February 27, 2019 the

Arbitrator issued Petitioner an award of$ 450,000.00 from each Respondent. Petitioner now

moves to confirm this award.




                                                                                           Page 2 of6
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 2 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 3 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 4 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 5 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 6 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 7 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 8 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 9 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 10 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 11 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 12 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 13 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 14 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 15 of 16
Case 3:20-cv-01317-LB Document 2-1 Filed 02/21/20 Page 16 of 16
